Title: To George Washington from Samuel Huntington, 7 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir
                            Philadelphia April 7th 1781
                        
                        I have the honor to enclose copies of letters received this morning which from their importance it is judged
                            necessary to communicate to you with all possible expedition. I have the honor to be Your Excellency’s most obedient
                            humble Servt
                        
                            Sam. Huntington President

                        
                     Enclosure
                                                
                            
                                Sir
                                Freehold Monmouth County N. Jersey April 2d 1781
                            
                            By accounts I this day received from New York Two of the inhabitants near the Clove took and carried into
                                Genl Sir Henry Clinton the Eastern mail. They received from Sir Henry a gratuity of eighty guineas for the service—The
                                mail was carried in on Saturday last—Through the same channel I am informed a large imbarkation is now in forwardness
                                for Deleware Bay—That Genl Clinton will take the command of it and take post at New Castle—My informant says
                                confidence may be put in his information. In justice to his intelligence I must say I have hardly found him to err.
                            The known disaffection of the lower parts of Deleware and Maryland States is also an inducement to me to
                                give credit to the above accts And the advantage to be drawn from early intelligence will I presume plead my excuse in
                                thus forwarding unasked by your Excelly the above accts. I have the honor to be your Excellency’s most obedt huml.
                                Servt
                            
                                David Forman
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Trenton 5th April 1781 8 o’Clock P.M.
                            
                            I this Moment received a Letter from General Forman, accompanied with one for your Excellency which I
                                presume is upon the same subject with mine. He informs me that he has Intelligence from New York that a large
                                imbarkation is preparing. General Clinton to command in Person, their Destination for the Delaware, & that
                                Clinton is to take Post at New Castle. He adds that he has seldom been disappointed in his Intelligence thro’ the
                                Channel by which he has received the present.
                            I know that General Formans Intelligence has been generally found true, and I thought this Account of
                                such Importance as immediately to apply to Colo. Neilson for an Express which he readily furnished. With the greatest
                                esteem I have the honour to be Your Excellency’s most obedt & very hble Servt
                            
                                Wil: Livingston
                            
                        
                        
                    